Case 1:18-cr-10436-PBS Document 60 Filed 12/12/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

} Criminal No. 18-CR-10436-PBS
)
UNITED STATES OF AMERICA ) Violation:
)
Vv. ) Count One: Willfully Retaining National
) Defense Information (18 U.S.C. § 793(e))
AHMEDELHADI YASSIN )
SERAGELDIN, ) Forfeiture Allegation:
a/k/a AHMED SERAGELDIN, ) (18 U.S.C. § 793(h))
)
Defendant )
)
)
SUPERSEDING INFORMATION
COUNT ONE

Willfully Retaining National Defense Information
(18 U.S.C. § 793(e))

The United States Attorney charges:
On or about April 18, 2017, and continuing through on or about May 3, 2017, in the District

of Massachusetts and elsewhere, the defendant,

AHMEDELHADI YASSIN SERAGELDIN,
a/k/a AHMED SERAGELDIN,

having unauthorized possession of, access to, and control over numerous documents, writings, and
notes relating to the national defense, namely, documents classified at the SECRET level

pertaining to U.S. military programs relating to missile defense, including:
Case 1:18-cr-10436-PBS Document 60 Filed 12/12/19 Page 2 of 4

 

 

 

 

 

 

 

Document Date of Publication Classification
AN/SPY-3 Volume Search Concept of | April 14, 2012 SECRET//NOFORN
Operations
SPY-3 Volume Search Track Analysis | May 3, 2012 SECRET
Dual Band Radar (DBR) 101 March 2011 SECRET//NOFORN
SPY-3 Volume Search Research January 16, 2012 SECRET
Analysis
SPY-3 Volume Search Waveform December 12, 2011 SECRET
Design and Analysis

 

 

 

 

willfully retained the same and failed to deliver them to the officer and employee of the United
States entitled to receive them.

All in violation of Title 18, United States Code, Section 793(e).
Case 1:18-cr-10436-PBS Document 60 Filed 12/12/19 Page 3 of 4

FORFEITURE ALLEGATION
(18 U.S.C. § 793(h))

1. Upon conviction of the offense in violation of Title 18, United States Code, Section
793(e), set forth in Count One, the defendant,

AHMEDELHADI YASSIN SERAGELDIN,
a/k/a AHMED SERAGELDIN,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 793(h),
irrespective of any provision of State law, any property constituting, or derived from, any proceeds
obtained, directly or indirectly, from any foreign government, or any faction or party or military
or naval force within a foreign country, whether recognized or unrecognized by the United States,
as the result of the offense.

2. If any of the property described in Paragraph 1 above, as being forfeitable pursuant
to Title 18, United States Code, Section 793(h), as a result of any act or omission of the
defendant—

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853, as
incorporated by Title 18, United States Code, Section 793(h) to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.
Case 1:18-cr-10436-PBS Document 60 Filed 12/12/19 Page 4 of 4

All pursuant to Title 18, United States Code, Section 793(h).

Respectfully submitted,

ANDREW E. LELLING
United States Attorney
District of Massachusetts

   

Scott L. Garland
Assistant U.S. Attorney
